Citation Nr: 0923491	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Crohn's Disease with 
digestive problems and liver abscess.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
January 1957.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 2006, the Board remanded this case for a Travel 
Board hearing.  In a February 2007 letter, the Veteran's 
representative indicated that the Veteran no longer wished to 
have a personal hearing.  Likewise, the Veteran withdrew his 
request for a hearing in his letter to Congressman Graves, 
stating, "I would like to cancel this travel board 
hearing."  VA received this letter in July 2007.

In September 2008, the Board reopened the claim and remanded 
it for further development.


FINDINGS OF FACT

The medical evidence establishes that the Crohn's disease 
noted many years after service is not related to the 
Veteran's military service.


CONCLUSION OF LAW

Crohn's disease was not incurred in or aggravated by service, 
and it may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R.      
§ 3.159(b)(1) (2008).  This notice must provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As the August 2000 rating decision which originally denied 
service connection for Crohn's disease predated the 
codification of the VCAA, notice of that act prior to the 
initial unfavorable AOJ decision was a legal impossibility.  
However, the Board finds that proper notice and process have 
been afforded the Veteran in this case.  In February 2008 and 
October 2008, the RO sent the Veteran letters that informed 
him of the types of evidence not of record needed to 
substantiate the claim and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.  The October 2008 letter also informed 
the Veteran of how disability ratings and effective dates are 
assigned, as required by Dingess v. Nicholson, 19 Vet. App. 
at 484.  The Veteran was a SSOC in February 2009, which again 
considered his service connection claim.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment and personnel 
records, VA treatment records, the results of a January 2008 
VA medical examination, and statements from the Veteran's 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

With respect to claims based on the theory of exposure to 
ionizing radiation, service connection for a disorder that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).

First, qualification under the presumptive provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) occurs when the 
Veteran develops one the listed cancers and establishes his 
(or her) participation in a "radiation risk activity."  A 
radiation risk activity is defined as (i) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (ii) the occupation in Hiroshima or 
Nagasaki, Japan by the United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
(iii) internment as a prisoner of war in Japan during World 
War II which resulted in an opportunity for exposure to 
ionizing radiation comparable to that of the United States 
occupation forces in Hiroshima or Nagasaki, Japan during the 
period beginning on August 6, 1945, and ending on July 1, 
1946.  See 38 U.S.C.A. § 1112(c )(3) (B); 38 C.F.R. § 
3.309(d)(3).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
my be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b)(2) or established by competent scientific 
or medical evidence to be a radiogenic disease), and if the 
VA Under Secretary for Benefits determines that a 
relationship does in fact exist between the disease and the 
Veteran's exposure in service.  38 C.F.R. § 3.311(b).  When a 
claim is based on a disease other than one of those listed in 
38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311 provided that 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  If any of the three 
requirements listed at 38 C.F.R. § 3.311(b)(1)(i), (ii) and 
(iii) has not been met, it shall be determined that a disease 
has not resulted from exposure to ionizing radiation under 
such circumstances.

Third, even if the Veteran does not meet the requirements of 
38 C.F.R. § 3.309(d)(3) (presumptive service connection) and 
38 C.F.R. § 3.311(b) (service connection based on the certain 
conditions specified in that regulation), the claim still can 
be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veteran is not 
precluded from establishing service connection with proof of 
actual direct causation). The ruling announced in Combee 
equally applies to claims based on the theory of exposure to 
an herbicide agent in service.  See Brock v. Brown, 10 Vet. 
App. 155 (1997).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis 

The Board observes that Crohn's disease is not one of the 
diseases specific to radiation-exposed veterans listed in 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  Therefore, 
the first method concerning presumptive service connection 
based on exposure to ionizing radiation exposure does not 
apply in this case.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d)(3)(iii).

With respect to the second method concerning the list of 
radiogenic diseases in 38 C.F.R. § 3.311(b)(2), which are to 
be service connected provided certain conditions specified in 
that regulation are met, the list of diseases likewise does 
not include Crohn's disease.  The Veteran has submitted 
articles which address the various medical side effects of 
radiation exposure, including possible impairment of gut 
function.  However, these articles do not assert or even 
suggest that Crohn's disease itself is a radiogenic disease.  
Because all three of the requirements of 38 C.F.R. § 
3.311(b)(1) have not been met, the Board determines that a 
disease has not resulted from radiation exposure under such 
circumstances.  Accordingly, referral to the Under Secretary 
for Benefits for further consideration of the Veteran's 
Crohn's disease under 38 C.F.R. § 3.311(c) is not warranted.

With regard to the final method of demonstrating service 
connection, the Board will now consider if direct service 
connection is warranted; that is, if service connection is 
warranted as being incurred in or aggravated by active duty - 
a task of tracing causation to a condition or event during 
service.  Combee v. Brown, supra.

With respect to Hickson element (1), the Veteran was 
diagnosed with Crohn's disease in April 1996.  The January 
2009 VA examiner determined that the Veteran's liver abscess 
was in fact "a ileosigmoid fistula under the area of the 
liver but not involving the liver, caused by Crohn's 
disease."  As such, Hickson element (1) has been satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  To this end, the Veteran's service 
treatment records do not show any in-service treatment for 
Crohn's disease and no gastrointestinal abnormality was noted 
on his January 1957 separation examination.  However, the 
record does indicate that the Veteran was exposed to 
radiation.  The Defense Threat Reduction Agency confirmed the 
Veteran's participation in Operation REDWING.  The Veteran 
has also argued that his Crohn's disease may be the result of 
exposure to lead paint, and/or carbon tetrachloride while 
performing repainting and cleaning duties aboard the U.S.S. 
Estes.  The Veteran is competent to state that the cleaning 
agent he used as part of his onboard duties was labeled 
"carbon tetrachloride" and that he worked with paint.  
Hickson element (2) is satisfied on that basis.

The third and final requirement for direct service connection 
under Hickson is  medical evidence of a nexus between the 
Veteran's Crohn's disease and his military service.  The 
January 2009 VA examiner opined, following a review of the 
claims file, that the Veteran's Crohn's disease was less 
likely than not related to radiogenic exposure.  The examiner 
further opined that the Veteran's Crohn's disease was less 
likely than not related to exposure to lead pain or carbon 
tetrachloride.  The Veteran has not offered any additional 
medical nexus evidence which links his Crohn's disease to his 
military service.

To the extent that the Veteran himself contends that his 
Crohn's disease is related to service, it is now well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as the etiology of diseases.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus.  Hickson 
element (3) has therefore not been met and the claim fails on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for Crohn's 
disease.  The benefit sought on appeal is accordingly denied.

ORDER

Entitlement to service connection for Crohn's Disease with 
digestive problems and liver abscess is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


